      Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 1 of 31




                 IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

MATCH GROUP, LLC,

              Plaintiff,

     v.
                                      Civil Action No. 6:18-cv-00080-ADA
BUMBLE TRADING, INC., and
BUMBLE HOLDING, LTD.


              Defendants.


          DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF
         Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 2 of 31




                                              TABLE OF CONTENTS

                                                                                                                                   Page

I.     INTRODUCTION ............................................................................................................. 1
II.    DISPUTED CLAIM TERMS ............................................................................................ 2
       A.        the “graphical representation” terms ...................................................................... 2
       B.        “preventing communication” and “without allowing communication”................. 8
       C.        “social networking platform” ............................................................................... 18
       D.        “associated”.......................................................................................................... 22
       E.        “the text area” ...................................................................................................... 24
III.   CONCLUSION ................................................................................................................ 25




                                                                  i
            Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 3 of 31




                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

3rd Eye Surveillance, LLC v. City of Fort Worth & E-Watch Corp.,
  No. 6:14-cv-00725, 2016 WL 3951335 (E.D. Tex. June 8, 2016) ........................................... 22

Absolute Software, Inc. v. World Comput. Security Corp.,
  No. 09-cv-142, 2014 Markman 496879 (W.D. Tex. Feb. 6, 2014) .......................................... 15

Adv. Cardiovascular Sys., Inc. v. Medtronic Vascular, Inc.,
  No. 05-1280, 2006 WL 1478513 (Fed. Cir. May 26, 2006) ..................................................... 13

Bell & Howell Document Mgmt. Prods. Co. v. Altek Sys.,
  132 F.3d 701 (Fed. Cir. 1997)..................................................................................................... 7

CBT Flint Partners, LLC v. Return Path, Inc.,
  654 F.3d 1353 (Fed. Cir. 2011)................................................................................................. 25

Clearstream Wastewater Sys., Inc. v. Hydro-Action, Inc.,
  206 F.3d 1440 (Fed. Cir. 2000)................................................................................................. 19

Comark Commc’ns, Inc. v. Harris Corp.,
  156 F.3d 1182 (Fed. Cir. 1998)................................................................................................. 19

Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,
  No. 2:14-CV-0911, 2015 WL 6769049 (E.D. Tex. Nov. 5, 2015) ........................................... 17

Curtiss-Wright Flow Control Corp. v. Velan, Inc.,
  438 F.3d 1374 (Fed. Cir. 2006)................................................................................................. 20

Gen. Am. Transp. Corp. v. Cryo-Trans, Inc.,
  93 F.3d 766 (Fed. Cir. 1996)..................................................................................................... 19

Globetrotter Software. Globetrotter Software, Inc. v. Elan Computer Grp., Inc.,
  362 F.3d 1367 (Fed. Cir. 2004)................................................................................................. 17

Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc.,
  381 F.3d 1111 (Fed. Cir. 2004)............................................................................................. 9, 18

Interactive Gift Express, Inc. v. Compuserve, Inc.,
   256 F.3d 1323 (Fed. Cir. 2001)................................................................................................. 20

Joao Control & Monitoring Sys., LLC v. Protect Am., Inc.,
  No. 1:14-cv-00134, 2015 WL 4937464 (W.D. Tex. Aug. 18, 2015) ....................................... 23




                                                                  ii
             Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 4 of 31


                                                       Table of Authorities
                                                           (continued)
                                                                                                                                  Page(s)


Laitram Corp. v. Morehouse Indus., Inc.,
  143 F.3d 1456 (Fed. Cir. 1998)................................................................................................. 12

Merck & Co., Inc. v. Teva Pharm. USA, Inc.,
 395 F.3d 1364 (Fed. Cir. 2005)................................................................................................. 18

Microsoft Corp. v. Multi-Tech Sys., Inc.,
  357 F.3d 1340 (Fed. Cir. 2004)................................................................................................. 12

Nautilus, Inc. v. Biosig Instruments, Inc.,
  134 S. Ct. 2120 (2014) .............................................................................................................. 24

Novo Indus. L.P. v. Micro Molds Corp.,
  350 F.3d 1348 (Fed. Cir. 2003)................................................................................................. 25

Nystrom v. Trex Co., Inc.,
  424 F.3d 1136 (Fed. Cir. 2005)................................................................................................. 13

Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005)................................................................................................. 13

Pitney Bowes, Inc. v. Hewlett-Packard Co.,
  182 F.3d 1298 (Fed. Cir. 1999)................................................................................................. 18

Ventana Med. Sys., Inc. v. Biogenex Labs., Inc.,
  473 F.3d 1173 (Fed. Cir. 2006)................................................................................................. 21

Vitronics Corp. v. Conceptronic, Inc.,
  90 F.3d 1576 (Fed. Cir. 1996)................................................................................................... 21

Statutes

35 U.S.C. § 112 ....................................................................................................................... 19, 20
         Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 5 of 31




I.     INTRODUCTION

       Bumble relies on the basic tenets of claim construction in arriving at its proposed

constructions for those terms that both parties contend are definite. As explained in Defendants’

Opening Claim Construction Brief, (“Bumble’s Opening Brief,” D.I. 76), Bumble’s constructions

appropriately analyze the claim language in view of the entire intrinsic record and are consistent

with extrinsic evidence.

       Plaintiff’s proposed constructions, in contrast, run afoul of the most basic canons of claim

construction. First, with respect to “graphical representation,” Plaintiff ignores relevant claim

language, the context of the claims, and pertinent disclosures in the specifications of the asserted

patents in an improper effort to narrow the term to avoid invalidating prior art. Likewise, for the

similar “without allowing communication” and “prevent[ing] communication” limitations in the

ʼ854 and ʼ811 Patents, respectively, Plaintiff’s construction contravenes well-established

precedent that all claim terms are presumed to have meaning. Instead, Plaintiff’s constructions

render these limitations superfluous and, as with “graphical representation,” Plaintiff either ignores

or downplays germane intrinsic evidence, including the patentee’s statements during prosecution

of the ʼ811 Patent. These fundamental missteps are also embedded in Plaintiff’s proposed

construction for “social networking platform,” because this construction too turns a blind-eye to

the claim language itself. Accordingly, the Court should adopt Bumble’s proposed constructions.

       As to the two terms Bumble identifies as indefinite, Plaintiff fails to provide any specific

definition or construction for the terms that would provide any clarity or notice of what Plaintiff

purports the patents claim. For “associated,” Plaintiff agrees that the term “appears in numerous

contexts” and should be analyzed in the “context” of the claims, but fails to provide a clear meaning

of the term in these numerous contexts. For “the text area,” Plaintiff does not address Bumble’s




                                                  1
         Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 6 of 31




basis for indefiniteness, instead focusing on curing of an antecedent basis issue that Bumble does

not dispute. For these reasons, the Court should find these terms and the claims containing them

indefinite.

II.     DISPUTED CLAIM TERMS

        A.      the “graphical representation” terms

 Bumble’s Construction                            Plaintiff’s Construction
 “summary of information [displayed on a “pictorial portrayal”
 graphical user interface]”
                                                  “pictorial portrayal of a [first, second, third,
 “summary of information [displayed on a etc.] potential match”
 graphical user interface] representing a [first,
 second, third, etc.] potential match”            “pictorial portrayal of a [first, second] online
                                                  dating profile”
 “summary of information [displayed on a
 graphical user interface] representing a [first, “pictorial portrayal of a [first, second] item of
 second] online dating profile”                   information”

 “summary of information [displayed on a “pictorial portrayal of the [first, second] user”
 graphical user interface] representing a [first,
 second] item of information”

 “summary of information [displayed on a
 graphical user interface] representing the [first,
 second] user”

        Plaintiff improperly seeks to narrow its own broad term “graphical representation” to

“pictorial portrayal.” (D.I. 77 at 10 (“the inventions claimed are limited to pictorial portrayals”).)

But, the patentee chose the term “graphical representation,” not “pictorial portrayal,” in its claims

in conjunction with “potential match[es],” “online dating profile[s],” and “item[s] of information.”

(ʼ811 Patent, cls. 1, 4, 7; ʼ023 Patent, cls. 1, 2, 3, 5; ʼ854 Patent, cls. 1, 4, 7, 10.) The patentee did

not claim a “pictorial portrayal,” or “picture” of “potential match[es],” “online dating profile[s],”

and “item[s] of information.”          Indeed, the claims themselves suggest that “graphical

representation” cannot be limited to “pictorial portrayal” because a “dating profile” or an “item of

information” are not necessarily capable of being represented by a picture, and the intrinsic record


                                                      2
          Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 7 of 31




does not teach otherwise. For this reason, the term “graphical representation,” as used in the

asserted claims clearly cannot mean simply a “pictorial portrayal.”

         Consistent with the claim language, the specification discloses that “[u]ser 14 may be

presented with a summary of information regarding a suggested user,” which “may include one or

more of: a picture, an icon, name, location information, gender, physical attributes, hobbies, or

other profile information.” (ʼ811 Patent, 21:18-22 (emphasis added).) This aspect of the intrinsic

record undermines Plaintiff’s proposed construction of “graphical representation,” as a picture is

not required to be connected with a dating profile or an item of information.

         Additionally, the specifications disclose profiles depicted on graphical user interfaces by

both pictures and text, when pictures are part of a dating profile, as shown in Figure 1F, reproduced

below.




Figure 6, reproduced above, is another embodiment of an online dating profile that includes a “card

88,” which consists of a picture and text. (Id., 21:1-15.) In Figure 6, the “graphical representation”

is not the picture alone, but instead the entire card 88, which consists of a both a picture and the

users’ name. (Id.) As stated in the specification and acknowledged by Plaintiff in its brief, “this

card ‘represent[s] the suggested user.’” (D.I. 77 at 9 (quoting ’811 Patent, 21:14-15) (emphasis


                                                  3
           Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 8 of 31




added).) The card metaphor itself is a graphical representation and would be so whether a picture

or some other summary of information regarding a user or online dating profile was included on

card 88. (D.I. 76-1, ¶ 30.)

        In addition, Plaintiff turns to the extrinsic record to dissect the term “graphical

representation” and analyze the meaning of the words “graphic,” “graphical,” and “representation”

alone to create the false dichotomy of “pictures” versus “text.” This is improper for several

reasons.

        First, the term “graphical representation,” taken as a whole, has meaning to one of ordinary

skill in the art. A person of ordinary skill in the art would understand a “graphical representation”

to be a representation that appears on a graphical user interface. (Id., ¶ 27.) Though a “graphical

representation” can optionally include more than text, which would appear on a text- or command

line-interface, a “graphical representation” could also comprise of symbols, icons, graphs, images,

text, etc. (Id.) The field of graphic design is pertinent to the creation of “graphical representations”

displayed on graphical user interfaces, as well as to the general creation of displays on graphical

user interfaces. (Declaration of Christopher M. Schmandt in Support of Defendants’ Responsive

Claim Construction Brief (“Schmandt Decl.”), ¶ 7.) Graphic design is similarly not limited to just

pictures or images. (Id.) Instead, graphic design pertains to how one creates a layout as a whole,

and this layout can comprise of, individually or in combination, logos, text boxes, pictures, or

icons. (Id.) These items may then be laid out in a specific way, including as cards, if preferred.

(Id.)

        Second, the meaning of “graphical” is broader than “pictorial.” Looking first at the

intrinsic evidence, the use of “graphical” in other claim limitations such as “graphical user

interface” and “graphical notification” informs the use and understanding of “graphical” in




                                                   4
         Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 9 of 31




“graphical representation.” These uses of the term do not necessarily require pictures. For

example, it is clear from everyday use of touchscreens, such as smartphones, that a graphical user

interface is not limited to displaying only images or pictures. (D.I. 76-1, ¶ 27.) Thus, a graphical

user interface is not limited to a “pictorial” user interface.

        Similarly, the claim language “graphical notification” in certain dependent claims further

demonstrates that the word “graphical” is used to represent, among other things, text. (ʼ811 Patent,

cls. 2, 5, 8; ʼ854 Patent, cls. 3, 6, 9, 12.) The claims teach that the “graphical notification” in the

ʼ811 and ʼ854 Patents “indicat[es] that a match exists between the first user and the second user.”

(Id.) In the ʼ811 Patent, the “graphical notification” further comprises a user interface control,

while in the ʼ854 Patent, the “graphical notification” provides an option for the first user to

communicate with the second user. (Id.) The specification describes the notification process in

relation to Figure 9. (’811 Patent, 22:19-44.) As seen in that figure, reproduced below, the claimed

“graphical notification” includes text saying “It’s a match!” (Id., 3:18-21; Fig. 9.)




                                                   5
         Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 10 of 31




Figure 9 also includes buttons to “send a message” or “keep playing.” (Id., see also id., 22:19-31.)

The “send a message” button is the claimed option for communicating, which is included in the

“graphical notification.” This button, along with the “[i]t’s a match” text are separate from the

pictures of the match.     Based on the claim language and these disclosures, the “graphical

notification” is not only a picture. It encompasses the entire screen displayed in Figure 9 on the

graphical user interface; the “graphical notification” includes images, buttons, and text. (Id.,

22:19-31, Fig. 9.) Thus, the term “graphical” used to modify “notification” is in no way limited

to a picture.

        In sum, the term “graphical,” when used with other terms in the claims, does not necessarily

refer to a picture or image as understood by one of skill on the art, particularly upon consideration

of the patent specification.

        Third, even the extrinsic evidence cited by Plaintiff does not limit “graphical” to the

display of a picture. For example, the Oxford Dictionary of English defines “graphical” as “related

to visual art or computer graphics.” (D.I. 77-8, ¶ 15.) As explained by Mr. Schmandt, computer

graphics and graphic design are not limited to the presentation and creation of pictures. (Schmandt

Decl., ¶ 7.) To the contrary, computer graphics, visual art, and graphic design can involve

numerous things, such as symbols, text, icons, logos, pictures, or the like. (Id., ¶¶ 6-7.) Plaintiff

and Plaintiff’s expert, Dr. Jones, also cite to the Oxford Dictionary of English’s definition of

“graphic,” “in reference to computing, as ‘relating to or denoting a visual image.’” (D.I. 77 at 7,

10; D.I. 77-8, ¶ 15.) A “visual image,” however is also not equivalent to a picture. (Schmandt

Decl., ¶ 6.) Instead, “visual images” may be created based on principles of graphic design, and

thus can involve text, typefaces, shapes, colors, and characters arranged in a specific way. (Id.)




                                                 6
         Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 11 of 31




        Plaintiff argues that Bumble’s proposed construction is redundant because the claims

“indicate that the representation will be displayed on a graphical user interface.” (D.I. 77 at 8.)

This argument has no merit. First, it inaccurately asserts that every claim of the three patents that

includes the phrase “graphical representation” also recites a “graphical user interface.”

Independent claim 3 of the ʼ023 Patent does not include such a specifically defined interface.

Second, even where the claims recite a “graphical user interface,” in some instances, it appears

that the patentee is claiming a specific graphical user interface. For example, in claims 1 of the

ʼ811 and ʼ854 Patents, the “graphical representation” is displayed “on a graphical user interface of

the first electronic device” and subsequent limitations refer to “the graphical user interface.” (ʼ811

Patent, cl. 1; ʼ854 Patent, cl. 1.).

        Finally, the presence of the recitation of the graphical user interface in the same claim

would not change how a person of ordinary skill in the art, from the context of this claim language,

would understand the term “graphical representation” especially in view of the various

embodiments within the specification that are consistent with that understanding. (D.I. 76-1, ¶¶

26-30.) Nothing in the intrinsic record undermines this understanding either. Therefore, any

potential redundancy would be understood to have arisen simply as a drafter’s choice, intentional

or otherwise. In the end, the person of ordinary skill in the art would still conclude that a “graphical

representation” is a “summary of information displayed on a graphical user interface.” (Id.) Bell

& Howell Document Mgmt. Prods. Co. v. Altek Sys., 132 F.3d 701, 707 (Fed. Cir. 1997) (rejecting

arguments that a proposed construction would render terms superfluous, because “defining a state

of affairs with multiple terms should help, rather than hinder, understanding,” and the two terms

were “mutually reinforcing definitions rather than being superfluous”). Thus, any potential




                                                   7
         Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 12 of 31




redundancy, which can be eliminated when importing the constructions to the claims, should not

deter the Court from adopting Bumble’s proper construction.

         The intrinsic and extrinsic evidence all point to “graphical representation” being accorded

a broader definition than “pictorial portrayal.” Plaintiff’s admitted attempt to narrow and limit the

meaning of the term to avoid invalidating prior art is highly improper. Accordingly, this Court

should adopt Bumble’s construction of “graphical representation,” which is simply “a summary of

information [displayed on a graphical user interface]” representing a potential match, user, online

dating profile, or item of information.

         B.     “preventing communication”1 and “without allowing communication”2

    Bumble’s Construction                          Plaintiff’s Construction
    “an affirmative act to ensure               no No construction necessary/plain and ordinary
    communication between two users”               meaning

         Bumble addresses Plaintiff’s arguments regarding “without allowing communication” and

“prevent[ing] communication” together below, because Plaintiff’s arguments for the two terms are

nearly identical. (D.I. 77 at 10-15 (“without allowing”), 15-19 (“prevent[ing] communication”).)

         “Without allowing communication” first appears in the independent claims of ʼ854

Patent―a patent Plaintiff applied for after the commencement of this suit ostensibly to expand the

scope of its asserted claims.3 (ʼ854 Patent, cls. 1, 4, 7, 10.) Initially, Plaintiff only asserted claims



1
   Plaintiff criticizes Bumble’s construction as not fitting grammatically within the claims.
Consistent with Bumble’s proposal, the Court could construe the broader phrase “prevent[ing]
communication between the first and the third [fourth] user” as “perform[ing] an affirmative act
to ensure no communication between the first and the third [fourth] user.”
2
   Plaintiff criticizes Bumble’s construction as not fitting grammatically within the claims.
Consistent with Bumble’s proposal, the Court could construe the broader phrases “without
allowing communication between the first user and the third [fourth] user” and “without allowing
the first user to communicate with the third user” as “upon performing an affirmative act to ensure
no communication between the first user and the third [fourth].”
3
  Plaintiff filed the present suit on March 16, 2018. (D.I. 1 at 45.) The ʼ854 Patent was filed on
April 3, 2018. (ʼ854 Patent.)


                                                   8
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 13 of 31




from the ʼ811 Patent, which claims “prevent[ing] communication.” (D.I. 1; ʼ811 Patent, cls. 1, 4,

7.)

       Plaintiff’s core argument relies on the unfounded proposition that the phrases “without

allowing” and “prevent[ing] communication” require no action and instead define a “default”

condition. (D.I. 77 at 11-14, 15-19.) This position is illogical. Based on Plaintiff’s interpretation,

so long as one is not taking any step to “allow communication,” one would practice these

limitations of the ’854 and ʼ811 Patents. (See id. at 12, 16.) Plaintiff’s understanding is also

contrary to the tenet of claim construction that provides that each claim term should be interpreted

to have meaning. Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111,

1119 (Fed. Cir. 2004) (“all claim terms are presumed to have meaning in a claim”) (internal citation

omitted). Theʼ854 Patent’s claims recite:

               determine to allow the first user to communicate with the second
               user in response to receiving from the first electronic device of the
               first user the first positive preference indication regarding the
               second user and receiving from the second electronic device of the
               second user the positive preference indication regarding the first
               user;
                                           *       *      *
               receive from a third electronic device of the fourth user a second
               negative preference indication associated with a graphical
               representation of the first user; and
               without allowing communication between the first user and the
               fourth user, receive from the first electronic device of the first user
               a third positive preference indication associated with a graphical
               representation of a fifth potential match . . . .

(See, e.g., ʼ854 Patent, cl. 1 (emphasis added).) Similarly, the ʼ811 Patent’s claims recite:

               determining to enable initial communication between the first
               user and the third user in response to determining that both the first
               user has expressed the positive preference indication regarding the
               second user and the second user has expressed the positive
               preference indication regarding the first user;
                                          *      *       *




                                                  9
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 14 of 31




                 preventing communication between the first user and the third user
                 after determining that the first user has expressed the negative
                 preference indication regarding the third user . . . .

(See, e.g., ʼ811 Patent, cl. 1 (emphasis added).) If Plaintiff was correct that “without allowing”

and “prevent[ing]” do not require any action to ensure no communication occurs, the claims would

not need to include these limitations, because they would provide no real limitation. Under this

interpretation, the patentee would only need to include the “determine to allow” and “determining

to enable initial communication” limitations, respectively. Yet, this is not the case.

       To support this position with respect to “without allowing,” Plaintiff notes that “[t]he

claims distinguish between ‘allow[ing]’ or ‘determin[ing] to allow,’ which are done ‘in response

to’ mutual opt-in, and ‘without allowing’—which is not claimed ‘in response to’ anything.” (D.I.

77 at 11.) Similarly, with respect to “prevent[ing] communication,” Plaintiff argues that “[e]ach

claim of the ’811 Patent requires a ‘determination’ to enable initial communication,” but “are silent

on any determination required to practice the claimed ‘prevention.’” (Id. at 17.) Notably, although

the specific term “determining” is not used in connection with “preventing,” the ’811 Patent

requires “prevent[ing] communication” “after” a determination that a user has expressed a

negative preference indication. (ʼ811 Patent, cls. 1, 4, 7.) Similarly, “without allowing” in the ’854

Patent always follows a negative preference indication. (ʼ854 Patent, cls. 1, 4, 7, 10.) This further

demonstrates that “prevent[ing] communication” and “without allowing” are real limitations that

occur when users express negative preference indications that must have meaning in the context

of the claims.

       Contrary to Plaintiff’s vague assertions that Bumble’s proposed construction somehow

excludes embodiments, Bumble’s proposed construction is fully supported by the intrinsic record.

(See D.I. 77 at 13, 17-18; D.I. 77-8, ¶¶ 25, 33.) Looking at Figure 10, reproduced below, “do not

allow communication” is a separate step (step 1016) included in the flowchart for the system to


                                                 10
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 15 of 31




take.




As the specifications describe Figure 10, “at step 1016, matching server 20 will not allow

communication between the two users” if the first user disapproves of the presented profile at step

1008. (ʼ811 Patent, 23:14-16.) Similarly, at step 1014, “matching server 20 stores the preference

of first user 14 regarding the presented user profile for future comparison and continues to step

1016 where private communications are not yet allowed.” (Id., 23:25-30 (emphasis added).) The

system continues to and takes step 1016 to ensure communications between the users are not

allowed. This is an affirmative step to “not allow communication” and is no different from the

claim language. This disclosure, however, undermines Plaintiff’s position. Under Plaintiff’s

reading of the term, if the second user did not like the first user, the matching server would store

the preference of the first user and would stop there. There would be no need for the server to


                                                11
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 16 of 31




“continue[] to step 1016.” In sum, the intrinsic record confirms that the claims require an

affirmative act to ensure no communication.

       Plaintiff’s referral to disclosures about “blocking” in the ʼ854 and ʼ811 Patents’

specifications are inapposite. (See D.I. 77 at 13, 17.) Bumble is not improperly equating “without

allowing” and “blocking” or “prevent[ing]” and “blocking.” These refer to different aspects of the

claimed matching system―the system does “not allow” communication between two users if both

users do not provide the system with a positive preference indication for the other user and the

system allows users to “block” users so that they do not appear as a potential match in the first

place. (Compare, e.g., ʼ854 Patent, 23:26-46 with id., 6:60-66.) Nonetheless, “without allowing,”

“prevent[ing],” and “blocking” all require the system to take affirmative steps.

       Moreover, the prosecution history of the ʼ811 Patent is relevant and reinforces Bumble’s

construction for both these terms. As the Federal Circuit has explained, “[a]ny statement of the

patentee in the prosecution of a related application as to the scope of the invention would be

relevant to claim construction.” Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350

(Fed. Cir. 2004). This is particularly true where the related patents share a common written

description. See Laitram Corp. v. Morehouse Indus., Inc., 143 F.3d 1456, 1460 n.2 (Fed. Cir.

1998) (applying the prosecution histories of two sibling patents, which shared a common written

description, to one another). Here, the ʼ811 and ʼ854 Patents share an identical specification and

the claims are substantially similar. As noted in Bumble’s Opening Brief, the specifications do

not use the terms “preventing” or “without allowing;” rather, the identical specifications use “not

allow[ing]” and equate this to both “prevent[ing]” and “without allowing.” (D.I. 76 at 14-17.)

       Additionally, during the prosecution of the ʼ854 Patent, the examiner rejected the ʼ854




                                                12
           Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 17 of 31




Patent for obviousness type double patenting in light of the ʼ811 Patent. (Ex. 114, ʼ854 Patent

Prosecution History, at MTCH-1228-36.) In this rejection, the examiner lined up and compared

the limitations of claim 4 of the ʼ811 Patent to those of claim 1 of the ʼ854 Patent, and found all

the limitations of the ʼ854 Patent disclosed in the ʼ811 Patent. (Id.) In this comparison, the

examiner equated “without allowing communication” from the ʼ854 Patent to “prevent

communication” from the ʼ811 Patent. (Id. at MTCH-1231-36.) To overcome this rejection, the

patentees filed a terminal disclaimer during prosecution of the ʼ854 Patent. (D.I. 76, Ex. 7 at

MTCH-1189.)

       All of this strongly suggests that both “prevent[ing]” and “without allowing”

communication then mean the same thing in the context of the claims of the asserted patents, as

Bumble proposes, and the prosecution history of the ʼ811 Patent is instructive as to the construction

of both. See Adv. Cardiovascular Sys., Inc. v. Medtronic Vascular, Inc., No. 05-1280, 2006 WL

1478513 at *7-*8 (Fed. Cir. May 26, 2006) (construing different terms similarly across patents

based on disclaimers in prosecution history of one patent where asserted patents used terms

synonymously); Nystrom v. Trex Co., Inc., 424 F.3d 1136, 1143 (Fed. Cir. 2005) (“[d]ifferent

terms or phrases in separate claims may be construed to cover the same subject matter where the

written description and prosecution history indicate that such a reading of the terms or phrases is

proper”) (internal citation omitted); Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005)

(claim interpretation dictates that like terms should be construed consistently across related

claims).

       In its brief discussion of the ʼ811 Patent’s prosecution history, Plaintiff glosses over




4
  All exhibits referenced herewith previously not filed with Bumble’s Opening Brief are attached
to the Declaration of Rose Whelan.


                                                 13
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 18 of 31




important disclosures. As explained in Bumble’s Opening Brief, the prosecution history makes it

clear that applicants added the claim limitation of “prevent[ing] communication” between users in

an attempt to overcome a rejection in light of U.S. Patent App. Pub. No. 2014/0040368 A1 to

Janssens. (D.I. 76, Ex. 8, ʼ811 Patent Prosecution History, at MTCH-585 (adding limitations in

bold); see also Ex. 12, ʼ811 Patent Prosecution History, at MTCH-604-617 (December 9, 2015

final rejection in view of Janssens).) In response to the final rejection in light of Janssens,

applicants amended the claims:

              23. (Currently Amended) A computer implemented method of
              profile matching, comprising:
                                                ***
              determining to enable communication between the first user and the
              second user in response to determining that both the first user has
              expressed the positive preference indication regarding the second
              user and the second user has expressed the positive preference
              indication regarding the first user;
              in response to determining to enable communication between the
              first user and the second user, causing the graphical user interface to
              display to the first user both the graphical representation of the first
              potential match; and a text area, the text area configured to
              receive text inputted by the first user to send to the second user;
              and
              wherein the first user is identified using a first social networking
              platform and the second user is identified using a second social
              networking platform that is different than the first social
              networking platform.
              determining that the first user expressed a negative preference
              indication regarding a second potential match of the set of
              potential matches at least by determining that the first user
              performed a second swiping gesture associated with a graphical
              representation of the second potential match on the graphical
              user interface, the second swiping gesture different than the first
              swiping gesture, the second potential match corresponding to a
              third user;
              determining to prevent communication between the first user
              and the third user in response to determining that both the first
              user has expressed the positive preference indication regarding
              the second user and the second user has expressed the positive
              preference indication regarding the first user;




                                                14
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 19 of 31




               determining that the first user expressed a positive preference
               indication regarding a third potential match of the set of
               potential matches at least by determining that the first user
               performed the first swiping gesture associated with a graphical
               representation of the third potential match on the graphical user
               interface, the third potential match corresponding to a fourth
               user; and
               determining to prevent communication between the first user
               and the fourth user in response to determining that the fourth
               user has expressed a negative preference indication regarding
               the first user.

(D,I, 76, Ex. 8 at MTCH-584-85 (highlighting added).) This is the very first appearance of

“prevent communication” in the claims. Previously, the claims only disclosed “determining to

enable communication.” (Id. at MTCH-584.)

       In so amending their claims, applicants described their invention as “enabling and

disabling communication.” (Id. at MTCH-594 (emphasis added).) Whereas Plaintiff attempts to

explain away “enabl[ing]” communication, Plaintiff does not even acknowledge applicants’

description of their invention as “disabling communication.” (See D.I. 77 at 14, 18.) Nor does

Plaintiff address applicants’ statements that their invention “exclude[s] all other communication

between the users,” made in an effort to overcome prior art. (D.I. 76, Ex. 8 at MTCH-450, MTCH-

174; see D.I. 76 at 15.) These statements are highly relevant to the constructions of “without

allowing” and “prevent[ing] communication” and underscore that the terms invoke performing an

affirmative act, such as “disabling” or “exclud[ing].”

       Absolute Software, Inc. v. World Comput. Security Corp., another case from this district,

is analogous to the case here. No. 09-cv-142, 2014 Markman 496879, at *7-*8 (W.D. Tex. Feb.

6, 2014). There, the Court construed two different terms identically, based on disclaimers from

the patentee during the prosecution of one of the asserted patents. Id. at *8. Like patentees here,

Absolute Software amended claim language to overcome prior art and in its office action response,

distinguished the prior art from the invention by describing the claim limitation at issue. Id. The


                                                15
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 20 of 31




Court found this statement from patentees “provided in Plaintiff’s amendment to Claim 1 of the

ʼ863 Patent, explaining to the examiner what is meant to be claimed, applies to the similar Claim

72 of the ʼ758 Patent.” Id. Thus, the Court construed the two different, but synonymous, terms

identically. This same reasoning applies to the claim construction dispute here. Accordingly,

based on the relevant intrinsic evidence, including the ʼ811 Patent’s prosecution history, both

“without allowing communication” and “prevent[ing] communication” should be construed

consistently as Bumble proposes.

        The extrinsic evidence Plaintiff cites also cuts against Plaintiff’s understanding of these

terms as a default position. Plaintiff and Plaintiff’s expert, Dr. Jones, agree that the “scope of the

term ‘allowing’ in its ordinary sense plainly reaches merely ‘permit[ting] communication’ or

‘neglect[ing] to restrain’ communication.” (D.I. 77 at 12; D.I. 77-8, ¶ 23 (citing Merriam-

Webster’s Collegiate Dictionary (11th Ed. 2014).) Bumble pointed to this very same definition in

its Opening Brief, and as explained there, if “allowing” means “neglect[ing] to restrain,” as the

parties agree it does, then conversely, “not allowing” means “restraining.” (D.I. 76 at 16.)

“Restraining” involves taking action and doing something. It is not passively doing nothing.

Similarly, for “preventing,” the dictionaries Plaintiff cites include definitions such as “hinder, stop;

to impose an obstacle” and also state that “prevent implies taking advance measures against

something.” (D.I. 77 at 16; see also D.I. 76 at 17 (both citing Merriam Webster’s Collegiate

Dictionary) (emphasis added).)

        The cases Plaintiff cites regarding the construction of “prevent[ing]” are also inapposite.

In Core Wireless Licensing, the court was construing the term “preventing the receiving of,” in the

broader contexts of “automatically allowing or preventing receiving of the electronic information”

and “preventing the receiving of the electronic information . . . if the filtering parameter denotes




                                                  16
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 21 of 31




the electronic information as information whose receipt is to be prevented.” Core Wireless

Licensing S.A.R.L. v. LG Elecs., Inc., No. 2:14-CV-0911, 2015 WL 6769049, at *24 (E.D. Tex.

Nov. 5, 2015). Based on these contexts, the court found that there might be defaults because no

affirmative action needed to be taken if preventing was happening “automatically” or if the

filtering parameter was “set to default to reject all messages.” Id. The present context is different

from those in Core Wireless, because there is no default assumed by the claims or provided in the

intrinsic evidence.

       The disclosures and claims of the ʼ811 Patent are unlike those in Globetrotter Software.

Globetrotter Software, Inc. v. Elan Computer Grp., Inc., 362 F.3d 1367, 1379-81 (Fed. Cir. 2004).

There, the court was construing the term “returning a run-prevention message where no available

license is found.” Id. at 1379. Thus, the issue the court was considering was “whether the message

itself must actively stop the requesting program from running or whether the message can merely

be a signal that keeps the requesting program from running when it is received.” Id. at 1380.

There, “prevention” was being used as an adjective to describe a message. Id. Here, “prevent” is

used as a verb, and the construction from Globetrotter Software, requiring “only a message that

results in the program’s being prevented from running” is inapposite. As indicated by the intrinsic

evidence for the ʼ811 Patent, “prevent[ing]” is a separate step taken by the system, akin to disabling

or excluding.

       Thus, taken as a whole, the intrinsic and extrinsic evidence support Bumble’s proposed

constructions for “without allowing communication” and “prevent[ing] communication” over

Plaintiff’s interpretation, which would render these claim limitations meaningless.




                                                 17
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 22 of 31




       C.      “social networking platform”

 Bumble’s Construction                      Plaintiff’s Construction
 “social networking platform independent of No construction necessary/plain and ordinary
 the system for profile matching”           meaning

       “The starting point for any claim construction must be the claims themselves.” Pitney

Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999). Yet, despite noting

which claims recite a “social networking platform,” Plaintiff does not examine the claim language.

(See D.I. 77 at 19.) Doing so reveals the fallacy in Plaintiff’s argument premised on the notion

that “the matching system itself is (or can be) a social networking platform.” (Id. at 22.)

       Regardless of whether one might consider the profile matching system a “social

networking platform”, Bumble’s Opening Brief clearly explains that the asserted patents claim a

“social networking platform” as a specific element that is separate from and in addition to a

“system for profile matching.” (D.I. 76 at 11-12; see also, e.g., ʼ811 Patent, cl. 7; ʼ854 Patent, cl.

5.) For example, the independent claims of the ʼ811 Patent claim “electronically receiv[ing] a

plurality of user online-dating profiles, each profile comprising traits of a respective user and

associated with a social networking platform.” (ʼ811 Patent, cls. 1, 4, 7 (emphasis added).) The

language clearly indicates that the claimed system or method is receiving something (“profiles”)

that are associated with something distinct from the method or system itself (“a social networking

platform”). To treat this recitation any differently, that is to find that the “system for profile

matching” itself was the additionally claimed “social networking platform,” would render this

claim limitation meaningless, because every profile in the system for profile matching would be

inherently “associated with a social networking platform.” Innova/Pure Water, Inc., 381 F.3d at

1119; Merck & Co., Inc. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005) (“A

claim construction that gives meaning to all the terms of the claim is preferred over one that does

not do so.”) (internal citation omitted); Gen. Am. Transp. Corp. v. Cryo-Trans, Inc., 93 F.3d 766,


                                                 18
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 23 of 31




770 (Fed. Cir. 1996) (rejecting the district court’s claim construction because it rendered

superfluous claim requirements).

       The flaw in Plaintiff’s reasoning is further highlighted by the claims of the ʼ854 Patent,

where “a social networking platform” is only recited in the dependent claims and the system for

profile matching is claimed in the independent claims. For example, claim 5 recites “[t]he system

of claim 4, wherein at least one or more of the plurality of user on-line dating profiles is associated

with a social networking platform.” (ʼ854 Patent, cl. 5.) Once again, this indicates that the system

and the “social network platform” are distinct entities. If, instead, the system for profile matching

was the “social networking platform” itself, all of the user on-line dating profiles would be

“associated with a social networking platform,” rendering dependent claims 2, 5, 8, and 11 of the

ʼ854 Patent redundant and meaningless. This is contrary to Federal Circuit precedent prohibiting

the construction of claims in a manner that would create redundancy. Clearstream Wastewater

Sys., Inc. v. Hydro-Action, Inc., 206 F.3d 1440, 1446 (Fed. Cir. 2000) (“it is presumed that different

words used in different claims result in a difference in meaning and scope for each of the claims”);

Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (“[w]hile we

recognize that the doctrine of claim differentiation is not a hard and fast rule of construction, it

does create a presumption that each claim in a patent has a different scope.”). This is particularly

true where, as here, Plaintiffs’ interpretation of the claims would lead to dependent claims 2, 5, 8,

and 11 having the same scope as independent claims 1, 4, 7 and 10:

               Indeed the [patent] statute stresses that a dependent claim must add a
               limitation to those recited in the independent claim. See 35 U.S.C. § 112, ¶
               4 (2000) (“[A] claim in dependent form shall contain a reference to a claim
               previously set forth and then specify a further limitation of the subject
               matter claimed.”) (emphasis added). Thus, reading an additional limitation
               from a dependent claim into an independent claim would not only make that
               additional limitation superfluous, it might render the dependent claim
               invalid.



                                                  19
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 24 of 31




Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1381 (Fed. Cir. 2006) (citing 35

U.S.C. § 112, ¶ 4.) For this reason, the “social networking platform” cannot be the same as the

system for profile matching.

       Rather than properly analyze or deduce the meaning of “social networking platform” in the

context of the claims, Plaintiff spends the majority of its brief arguing about lexicography and

disavowal.5 These arguments are not on point and inaccurately recount the parties’ meet-and-

confer of this claim phrase.

       Moreover, Bumble’s construction comports with the case law cited by Plaintiff. Contrary

to Plaintiff’s assertions, Bumble is not requesting the Court to deviate from the clear language of

the claims; in fact, Bumble starts with an analysis of the claim language to support its construction.

This is in-line with the proposition Plaintiff cites from Interactive Gift Express, Inc. v.

Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001) (“If the claim language is clear on its face,

then our consideration of the rest of the intrinsic evidence is restricted to determining if a deviation

from the clear language of the claims is specified.”). Bumble’s construction is the plain and

ordinary meaning of “social networking platform” based on the claim language. Bumble only

proposed the present construction for the term because Plaintiff’s infringement contentions

indicate that Plaintiff is construing the term more broadly than provided by the claims such that a

construction is necessary to prevent Plaintiff from making improper and confusing broadening

arguments to the jury. (Ex. 13, Plaintiff’s Infringement Contentions: Claim Chart for ʼ811 Patent,

at 9 (“Every Bumble profile also includes traits associated with Bumble, which is itself a social



5
  Plaintiff claims that “Bumble disclaimed reliance on theories that Match acted as a lexicographer
or disavowed claim scope as to this phrase.” (D.I. 77 at 19.) This is misleading. On the parties’
meet-and-confer discussing the parties’ respective proposals, Bumble represented that its’
proposal stems from the plain and ordinary meaning of the term in the context of the claims and
the intrinsic evidence, including the specifications of the patents. Bumble maintains this position.


                                                  20
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 25 of 31




networking platform.”); Ex. 14, Plaintiff’s Infringement Contentions: Claim Chart for ʼ854

Contentions, at 71 (stating the same).)

       Plaintiff’s reliance on other case law, such as Innova/Pure Water, is misplaced. There, the

court was construing descriptive terms, such as “operatively connected,” and relied on case law

regarding terms such as “coupled” and “reciprocating.” Innova/Pure Water, 381 F.3d at 1118.

This is not the case here. “Social networking platform” is not a descriptive term. Ventana Med.

Sys. is also inapposite. There, the Court found that the claims reciting “[a] biological reaction

apparatus for dispensing a selected reagent directly to a sample” in the preamble did not contain

any other language limiting the “dispensing” to “direct dispensing.” Ventana Med. Sys., Inc. v.

Biogenex Labs., Inc., 473 F.3d 1173, 1178, 1180-82 (Fed. Cir. 2006). Indeed, because of the lack

of other dispositive claim language, Biogenex did not “dispute that other types of dispensing, such

as ‘sip and spit’ dispensing, also fall within the ordinary meaning of ‘dispensing.’” Id. at 1180.

Here, there is claim language that informs the meaning of the “social networking platform” in the

context of the claims. It does not limit it to a specific type of “social networking platform,” but it

does require that the present system for profile matching is distinct from the claimed “social

networking platform.”

       It is a basic canon of claim construction that the Court first construes limitations in context

of the claims and then the remainder of the intrinsic evidence, beginning with the specification and

concluding with the prosecution history. Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576,

1582 (Fed. Cir. 1996). The same is true here of “social networking platform.” As explained above

and in Bumble’s Opening Brief, the meaning of “social networking platform”, that is its

relationship to the profile matching method and system, is clear from its use in the claims and the




                                                 21
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 26 of 31




specifications of the asserted patents. (D.I. 76 at 11-13.) The applicants claimed a “social

networking platform” that is independent from the system for profile matching.

       D.       “associated”

 Bumble’s Construction                               Plaintiff’s Construction
 Indefinite                                          No construction necessary/plain and ordinary
                                                     meaning

       Plaintiff starts its argument admitting “[t]he word ‘associated’ appears in numerous

contexts throughout each of the asserted patents.”          (D.I. 77 at 24.)      Moreover, Plaintiff

acknowledges “[t]he word ‘associated’ should not be construed or analyzed in isolation but rather

in the context of the surrounding claim language.” (Id. at 26.) Plaintiff and Bumble thus agree

that “associated” has a variety of meanings that depend on the surrounding claim language and the

context of that language. The claimed “association” or relationship between two elements

therefore varies based on the context of the claim language.

       Plaintiff, however, does not walk through the various claim limitations that use

“associated” to identify the meaning of the term in those limitations. For example, Plaintiff never

explains what “associated” means in the context of, for example: “a first swiping gesture associated

with the graphical representation;” “a positive preference indication associated with the first item

of information;” or “a first positive preference indication associated with the graphical

representation.” Plaintiff had the opportunity to do so in its brief, but did not. (See id. at 24-27.)

Indeed, Plaintiff did not provide any meaning for the term “associated” as used in any of the at

least eight different contexts it is used in the asserted claims. (See D.I. 76 at 18.)

       Though Plaintiff cites case law where the courts found “associated with” definite based on

the relationship between the two claimed elements, here, that relationship is vague. See 3rd Eye

Surveillance, LLC v. City of Fort Worth & E-Watch Corp., No. 6:14-cv-00725, 2016 WL 3951335

at *6-*7 (E.D. Tex. June 8, 2016) (finding “associated with” to describe a connection between a


                                                  22
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 27 of 31




computer system and a central station, a response agency, or a secured location); see also Joao

Control & Monitoring Sys., LLC v. Protect Am., Inc., No. 1:14-cv-00134, 2015 WL 4937464, at

*8 (W.D. Tex. Aug. 18, 2015) (found the term “associated with” definite, in part, because of one

of the parties’ agreed definition, which included the phrase “parcel of land associated with the

building”). That relationship is particularly ambiguous in light of the limitations discussed in

Bumble’s Opening Brief and identified above: “a first swiping gesture associated with the

graphical representation;” “a positive preference indication associated with the first item of

information;” or “a first positive preference indication associated with the graphical

representation.” (D.I. 76 at 18-21.)

       Unlike 3rd Eye, where the specification further described the relationship between the

claimed elements, the specifications here are silent. 3rd Eye, No. 2016 WL 3951335, at *6. In

Plaintiff’s brief, Plaintiff points to nearly every use of “associated” in the ʼ023 Patent’s

specification. (D.I. 77 at 26.) These portions of the specification do not elucidate the claimed

relationships between gestures, preference indications, graphical representations, and/or items of

information. Instead, these sections of the specification discuss “association[s]” between data or

information and users, (ʼ023 Patent, 3:57-67); match results and view buttons, (id., 5:59-64, 6:19-

29, 10:28-32); ratings and dating profiles, (id., 13:53-56); pairings and values “ascertain[ing] the

quality of the pairing,” (id., 14:24-25); geographic positions and users, (id., 20:40-43, 21:53-56);

and swiping gestures and buttons, (id., 22:16-20, 22:49-52). These portions of the intrinsic record

are therefore irrelevant to understanding the meaning of “associated” in the context of at least “a

first swiping gesture associated with the graphical representation;” “a positive preference

indication associated with the first item of information;” and “a first positive preference indication




                                                 23
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 28 of 31




associated with the graphical representation.” Plaintiff has failed to provide any further clarity in

the intrinsic record as to what “associated” actually means in the context of the claim limitations.

       Nor has Plaintiff provided any further guidance from extrinsic evidence as to what

“associated” means in the context of these claims. Plaintiff simply states that these dictionary

definitions “demonstrate the definiteness of the term.” (D.I. 77 at 26-27.) The standard of

indefiniteness is not whether a term has a dictionary definition, but rather whether the claims, “read

in light of the specification delineating the patent, and the prosecution history, fail to inform, with

reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v.

Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). The dictionary definitions provided by

Plaintiff note that “associated” means “to join or connect together: combine,” “to bring together

or into relationship,” “to combine or join with other parts,” and “connected with something else.”

(D.I. 77-8 at ¶ 41.) It is unclear, however, whether these definitions would apply to each and every

use of “associated” in the claims, despite Plaintiff’s own acknowledgement that the term has

specific meanings depending on the context of the claim language. These dictionary definitions

thus do not provide any further clarity about the scope of the invention. As such, the term, as used

in the claims, is “ambiguous” and no meaning is reasonably certain to one of ordinary skill in the

art.

       E.      “the text area”

 Bumble’s Construction                              Plaintiff’s Construction
 Indefinite                                         “a text area”

       Plaintiff’s argument assumes that Bumble contends the term is indefinite only for lack of

antecedent basis. (D.I. 77 at 27-30.) This is not the case. Bumble does not dispute that the Court

has the ability to correct an error in a patent claim when “(1) the correction is not subject to

reasonable debate based on consideration of the claim language and the specification and (2) the



                                                  24
           Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 29 of 31




prosecution history does not suggest a different interpretation of the claims.” CBT Flint Partners,

LLC v. Return Path, Inc., 654 F.3d 1353, 1358 (Fed. Cir. 2011) (quoting Novo Indus. L.P. v. Micro

Molds Corp., 350 F.3d 1348, 1357 (Fed. Cir. 2003) (internal quotations omitted). Bumble

nonetheless contends that “the text area” is indefinite on other grounds. (D,I. 76 at 21-22.)

          While Plaintiff’s proposed correction cures any lack of antecedent basis, the term “a text

area” is itself vague. As explained in Bumble’s Opening Brief, “a text area” in the context of the

ʼ811 Patent could refer to at least (1) an area depicting text on the screen, (2) an area with links to

multiple conversations, or (3) a text input area, where users may enter text to communicate. (Id.;

see also D.I. 76-1, ¶ 38) Thus, “a text area” is indefinite because the scope of the term is unclear

to one of ordinary skill in the art. Bumble will respond to any of Plaintiff’s arguments regarding

this issue in Bumble’s forthcoming reply brief.

III.      CONCLUSION

       As demonstrated above and in its Opening Brief, Bumble’s proposed constructions are

supported by both the intrinsic and extrinsic record in contrast to Plaintiff’s proposed

constructions, which belie the language of the asserted claims themselves and contravene the

intrinsic evidence. For this reason, Bumble respectfully requests that the Court adopt its proposed

constructions and render the identified vague terms indefinite.




                                                  25
      Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 30 of 31




Dated: May 15, 2019                 /s/ Joseph M. Drayton

                                     Deron R. Dacus (TX 00790553)
                                     THE DACUS FIRM, PC
                                     821 ESE Loop 323, Suite 430
                                     Tyler, TX 75701
                                     Telephone: (903) 705-1117
                                     Facsimile: (903) 581-2543
                                     ddacus@dacusfirm.com

                                     Joseph M. Drayton (pro hac vice)
                                     NY Bar No. 2875318
                                     COOLEY LLP
                                     1114 Avenue of the Americas
                                     New York, NY 10036
                                     Telephone: (212) 479-6000
                                     Facsimile: (212) 479-6275
                                     jdrayton@cooley.com

                                     Michael G. Rhodes (pro hac vice)
                                     CA Bar No. 116127
                                     Matthew Caplan (pro hac vice)
                                     CA Bar No. 260388
                                     COOLEY LLP
                                     101 California Street, 5th Floor
                                     San Francisco, CA 94111-5800
                                     Telephone: (415) 693-2000
                                     Facsimile: (415) 693-2222
                                     mrhodes@cooley.com
                                     mcaplan@cooley.com

                                     Rose S. Whelan (pro hac vice)
                                     DC Bar No. 999367
                                     COOLEY LLP
                                     1299 Pennsylvania Ave., N.W.
                                     Suite 700
                                     Washington, DC 20004
                                     Telephone: (202) 842-7800
                                     Facsimile: (202) 842-7899
                                     rwhelan@cooley.com

                                    Attorneys for Defendants Bumble Trading, Inc. and
                                    Bumble Holding, Ltd.




                                    26
        Case 6:18-cv-00080-ADA Document 83 Filed 05/15/19 Page 31 of 31




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all counsel

of record on May 15, 2019.

                                                    Joseph M. Drayton
                                                    Joseph M. Drayton




                                               27
